Citation Nr: 1200234	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-31 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include recurrent gastric ulcers and residuals thereof.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1975.  This included foreign service in Korea as well as in the Republic of Vietnam.  As a result, the Veteran was awarded a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and December 2006 rating decisions by the Tiger Team unit of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently was transferred to the Veteran's home RO in Nashville, Tennessee.

In October 2010, the Veteran testified at a Video Conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This matter previously came before the Board in January 2011, when it was remanded for additional development.  Most of this development fully or substantially has been completed.  To this extent, adjudication on the merits now can occur.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  To the extent that the additional development has not been completed in full or even substantially, no detriment to the Veteran arises.  This is because this development concerns the first benefit sought on appeal, which is granted in full in the adjudication on the merits herein.  There thus is no need for another remand under the aforementioned caselaw.

As noted by the Board in January 2011, the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  for a GI disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over it.  Accordingly, this issue once again is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the evidence shows that his GI disorder of recurrent gastric ulcers and residuals thereof is related to medications taken for service-connected disabilities.

2.  During the entire period on appeal, the total combined rating for the Veteran's service connected disabilities has been 70 percent or more.  The collective rating for his extremity/orthopedic service-connected disabilities has been 40 percent or more since November 5, 2009.

3.  The evidence shows that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation since November 5, 2009.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the GI disorder of recurrent gastric ulcers and residuals thereof have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3.09, 3.310 (2011).

2.  The criteria for a TDIU have been met since November 5, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25, 4.26 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein awards service connection for a GI disorder.  This is a full grant of the first benefit sought on appeal.  Accordingly, any errors committed regarding the duty to notify or the duty to assist for this benefit were harmless and will not be discussed.  The Board also herein awards a TDIU effective November 5, 2009.  This is a partial grant of the second benefit sought on appeal.  A discussion of the duty to notify and the duty to assist with respect to this benefit therefore is necessary.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim.  In a service connection claim, this included notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in April 2006, the Veteran was notified of his and VA's respective duties for obtaining evidence.  TDIU was denied in the RO's December 2006 rating decision.

The Veteran again was notified of his and VA's respective duties for obtaining evidence in January 2011.  He additionally was notified of the criteria for establishing a TDIU and the evidence required in this regard.  Further, he was notified of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  Readjudication occurred in a June 2011 supplemental statement of the case (SSOC). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The April 2006 letter predated adjudication by the RO, who in this case is the AOJ, in December 2006.  Only one notice element was addressed by this letter.  Notice of all the other notice elements was provided well after the adjudication by the RO/AOJ in the January 2011 letter.  However, this timing defect was cured when readjudication was achieved thereafter by way of a June 2011 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to initial adjudication, the timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  VA's duty to notify thus has been satisfied.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment and employment records.  Such records also were submitted by the Veteran on his own behalf.  

Numerous VA examinations addressing one or more of the Veteran's service-connected disabilities are of record.  The medical examiners who conducted these examinations generally reviewed the claims file, interviewed the Veteran regarding his relevant symptomatology, and conducted a pertinent physical assessment.  Applicable diagnostic tests, if any, were performed/reviewed by each.  Many medical examiners commented upon or opined about the occupational effects of the service-connected disability or disabilities in question.  Each medical examiner finally documented all of the above actions in an examination report.  Accordingly, the Board finds that the examinations collectively are adequate for TDIU adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Significantly, neither the Veteran nor his representative has identified any development necessary for fair adjudication that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran has asserted two theories of entitlement regarding a GI disorder.  First, he contends he has such a disorder as a result of his service-connected DM.  Second, he contends he has such a disorder as a result of the medication he takes due to a service-connected disability/service-connected disabilities.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as peptic (gastric or duodenal) ulcers to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service connection for left knee injury residuals was granted effective June 1975 in a July 1975 RO rating decision.

Early VA treatment records document the following.  The Veteran was diagnosed with esophageal reflux as early as December 2000.  His complaints of reflux as well as constipation have been noted since April 2002.  Gastroesophageal reflux disease (GERD) was mentioned among his past medical history as early as July 2004.  It was diagnosed on an unspecified date, but at least by August 2004.  Aspirin was prescribed for the Veteran's heart as early as December 2004.  Ibuprofen as needed additionally was prescribed as early as December 2004.  Conservative treatment including nonsteroidal antiinflammatory drugs (NSAIDS) was recommended for continued treatment of the Veteran's left knee disability in March 2005.  Aspirin for his heart and ibuprofen as needed were listed among his active medications in early April 2006.

A mid-April 2006 private treatment records reflects that the Veteran was found to have melena and profound anemia with a hematocrit of 14 percent upon hospitalization.  Reference was made to the fact that he takes Ibuprofen for back pain.  Multiple units of blood were transfused, which brought hematocrit up to 27 percent, and an esophagogastroduodenoscopy (EGD) was performed.  There were no stigmata of recent bleeding.  As a result of this procedure, erosive/ulcerative antral/prepyloric gastritis, large 3 centimeter pyloric channel ulcer, and mild to moderate duodenitis were diagnosed.  

In his May 2006 claim, the Veteran indicated that he took Ibuprofen for pain and inflammation.

A private treatment record dated in June 2006 reference that the Veteran did "not really recall why he was taking Ibuprofen prior to his bleed."  EGD again was performed.  Diagnoses of mild to moderate diffuse gastritis, healed pyloric channel ulcer, and normal duodenum were made as a result.  The Veteran was advised to avoid nonsteroidal medications other than Tylenol.

VA treatment records dated thereafter reveal that the Veteran prescriptions of aspirin for his heart and ibuprofen as needed were continued.  Beginning in August 2006, they additionally reveal among the Veteran's past medical history that his ulcer was thought to be related to chronic use of NSAIDS because of knee pain.

Service connection for CAD was granted effective January 2005 in the September 2006 RO rating decision.

In October 2006, the Veteran underwent a VA general medical examination.  He complained of heartburn and indigestion.  No abdomen/GI abnormalities were found upon physical assessment.  GERD was diagnosed by the medical examiner.  It specifically was noted by the medical examiner to be "not related to service."

The Veteran reported in a December 2006 statement that he took Ibuprofen for pain due to his service-connected left knee disability.

A May 2007 VA treatment record notes that the Veteran's hematocrit had dropped from 38 to 28 since January 2007.  Chronic gastric ulcer was diagnosed.

In a July 2007 letter, private Dr. J.A. discussed the Veteran's heart.  He then stated that he prescribed Advil for pain relief.

The Veteran reiterated in his October 2007 Appeal to Board (VA Form 9) that his ulcer was a result of taking Ibuprofen for the pain from his service-connected left knee disability.

Service connection for acid reflux was denied in a November 2008 RO rating decision.  The following reasons were provided.  Service treatment records were negative regarding acid reflux.  The Veteran's abdomen was clinically evaluated and found to be normal as part of his April 1975 separation examination.  Although VA treatment records showed treatment for acid reflux, they did set forth objective evidence of a nexus between this reflux and the Veteran's service or his service-connected DM.  No other evidence is referenced.

Recent VA treatment records document the following.  It was noted in June 2010 that the Veteran was admitted to a private hospital with severe anemia, for which he was treated with blood transfusion and iron.  Anemia iron deficiency anemia was diagnosed.  EGD was performed.  A flat, shallow-appearing ulceration (erosion) about 1 centimeter in diameter was found in the cardia of stomach.  It bled easily.  Noted was that it "could certainly be the cause for [the] anemia."  July 2010 biopsy was negative for active gastritis.  

The Veteran testified at the October 2010 Video Conference hearing that his gastric ulcers began appearing about 5 years after he was diagnosed with DM.  He also testified that they keep recurring.

A VA treatment record dated in November 2010 reflects that constipation was diagnosed.

In January 2011, the Veteran underwent a VA digestive conditions, miscellaneous, examination.  He complained of constipation.  Physical assessment revealed no abdominal abnormalities.  The medical examiner diagnosed constipation.

The Board finds, based on the above, that service connection for a GI disorder is warranted.  Specifically, the requirements for establishing service connection under one theory of entitlement have been met for one GI disorder.

Constipation is the most recent diagnosis of record.  However, constipation is a symptom of a disability rather than a disability in and of itself.  Service connection cannot be awarded for a symptom which has not been attributed to a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  No such attribution exists here with respect to constipation.

Yet earlier diagnoses of esophageal reflux, GERD, gastritis, pyloric channel ulcer, duodenitis, and chronic gastric ulcer exist.  Esophageal reflux and GERD first were diagnosed prior to the Veteran filing his claim but were continued thereafter.  Gastritis, pyloric channel ulcer, duodenitis, and chronic gastric ulcer were diagnosed during the pendency of his claim.  In addition, a stomach ulceration with no corresponding diagnosis was found during the pendency of his claim.  All of the diagnoses and this finding accordingly are current despite not being the most recent diagnosis or findings of record.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the Veteran has a disability when a claim for compensation for that disability is filed or at any time during the pendency of such a claim).  

Esophageal reflux and GERD constitute similar diagnoses while the diagnoses of gastritis, pyloric channel ulcer, duodenitis, and chronic gastric ulcer as well as the finding of a stomach ulceration with no corresponding diagnosis constitute similar diagnoses and findings.  As such, the Board will engage in two separate analyses.

With respect to esophageal reflux and GERD, the requirements for direct service connection under any theory of entitlement and for secondary service connection have not been satisfied.  GERD specifically was noted by a medical examiner to be "not related to service."  Additionally, service connection for the similar diagnosis of acid reflux has been denied on both a direct and secondary basis because service treatment records were silent in this regard and no indication of a nexus between acid reflux and service or service-connected DM is provided by VA treatment records comprising the only relevant current evidence.  The Veteran did not appeal this decision.  Like above, VA treatment records comprising the only relevant current evidence finally do not suggest any nexus between esophageal reflux, GERD, or acid reflux and the medication taken by the Veteran for his service-connected disability/disabilities.

With respect to gastritis, pyloric channel ulcer, duodenitis, and chronic gastric ulcer as well as the finding of a stomach ulceration, the requirements for secondary service connection have been satisfied.  Reference was made to the Veteran taking ibuprofen when he was diagnosed with a pyloric channel ulcer and the residuals of gastritis and duodenitis.  This strongly suggests that ibuprofen was responsible for these disabilities.  No mention of any other potential cause indeed was made.  As such, the Veteran shall be afforded the benefit of the doubt in this regard.  

Ibuprofen is a NSAID.  See Dorland's Illustrated Medical Dictionary 923 (31st ed. 2007).  Aspirin also is a NSAID.  Id. at 167.  Some confusion exists as to why the Veteran was taking ibuprofen and aspirin at the time he was diagnosed with the pyloric channel ulcer and residuals of gastritis and duodenitis.  Contemporaneous private treatment records indicate that he said he was taking them for back pain as well as that he did not know why he was taking them.  This is controverted by his later repeated assertions in a statement and his Appeal as well as reflected in VA treatment records that he was taking them for his left knee.  Prior VA treatment records confirm the later assertions to be more accurate than the contemporaneous private treatment records.  They show that the Veteran had been prescribed unspecified NSAIDS for his left knee.  They also show that he was prescribed aspirin for his heart and ibuprofen as needed.  

No mention was made of the cause, whether taking NSAIDS or otherwise, for the Veteran's later stomach ulceration.  However, the Veteran once again shall be afforded the benefit of the doubt in this regard because the evidence reflects a chain of events pointing toward NSAID use as the cause.  The Veteran was advised to avoid NSAIDS other than Tylenol after his pyloric channel ulcer and residuals of gastritis and duodenitis.  Yet his VA prescriptions for aspirin for his heart and ibuprofen as needed were continued.  Advil additionally was prescribed for his heart by a private physician.  Advil is the trademark for ibuprofen.  See Dorland's at 35.  The stomach ulceration developed thereafter.  

In sum, two instances of gastric ulcers, one with residuals and one without, due to taking NSAIDS for the left knee, heart, and as needed are established through application of the benefit of the doubt.  The Veteran is service-connected for left knee injury residuals and CAD.  Secondary service connection thus is granted for recurrent gastric ulcers and residuals thereof.  This determination renders it unnecessary to proceed to consider whether direct service connection under any theory of entitlement or whether presumptive service connection also is warranted for this GI disorder.

III.  TDIU

The Veteran seeks a TDIU due to his service-connected disabilities.  As such, he contends that they render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

A substantially gainful occupation therefore does not include positions of marginal employment.  38 C.F.R. § 4.16(a).  Marginal employment is deemed to exist when the earned annual income does not exceed the poverty threshold for one person established by the United States Department of Commerce, Bureau of the Census.  Id.  It also may be found to exist when earned annual income exceeds this established threshold based on other facts, such as employment in a protected environment such as a family business or sheltered workshop.  Id.

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  The following will be considered as one disability:  (1) disabilities of 1 or both upper extremities or of 1 or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage rating requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The benefit of the doubt, as above, is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

In this case, the Veteran has been service-connected for perirectal abscesses rated at 30 percent, CAD rated at 30 percent, left knee injury residuals rated at 20 percent, DM rated at 20 percent, glaucoma rated at 10 percent, erectile dysfunction rated as noncompensable, hypertension rated as noncompensable, and malaria rated as noncompensable during the entire period on appeal.  A 10 percent rating for chronic sinusitis became effective in the middle of this period on March 13, 2007.  A 10 percent rating for tinnitus as well as a noncompensable rating for bilateral hearing loss became effective on October 16, 2007.  Effective November 5, 2009, peripheral neuropathy of the right upper extremity and peripheral neuropathy of the right lower extremity each were rated at 10 percent.  On December 1, 2009, 20 percent ratings for peripheral vascular disease of the right lower extremity and for peripheral vascular disease of the left lower extremity became effective.  10 percent ratings for peripheral neuropathy of the left upper extremity and peripheral neuropathy of the left lower extremity also became effective on this date.  

All of the peripheral vascular disease and peripheral neuropathy disabilities as well as the left knee injury residuals constitute one disability for TDIU purposes because they involve both upper extremities and both lower extremities as well as are all orthopedic in nature.  Their collective rating was 20 percent prior to November 5, 2009.  See 38 C.F.R. §§ 4.25, 4.26.  With application of the bilateral factor, their collective rating rounded to 40 percent on this date.  Id.  Their collective rating has, with application of the bilateral factor, rounded to 70 percent since December 1, 2009.  Id.  The Veteran's total combined rating, which is comprised of this collective rating and the ratings for his non-orthopedic disabilities, was rounded to 70 percent prior to March 12, 2007, was rounded to 80 percent on this date, and has been rounded to 90 percent since December 1, 2009.  Id.

The Veteran thus has met the requirement of having all his service-connected disabilities rated at 70 percent or more during the entire period on appeal.  However, he has had a service-connected disability rated at 40 percent or more only since November 5, 2009.  Whatever rating is assigned to his GI disorder of recurrent gastric ulcers and residuals thereof which was service connected herein does not alter these findings.  This rating indeed cannot decrease the Veteran's total combined rating for all his service-connected disabilities throughout the period on appeal.  It does not impact the date on which he first had a service-connected disability rated at 40 percent or more because it is not for a disability involving an extremity or that is orthopedic in nature.

Accordingly, a TDIU for the period prior to November 5, 2009, may be awarded only on an extraschedular basis.  The remaining question during this period is whether the Veteran was unemployable by reason of his service-connected disabilities such that referral to the Director of the Compensation and Pension Service for further consideration is warranted.  A TDIU for the period commencing on November 5, 2009, may be awarded on a schedular basis.  The remaining question for this period is whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Although all the evidence has been reviewed, as above, only the most salient and relevant evidence is discussed below.  See Gonzales, 218 F.3d at 1378 (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

February 2005 private treatment records document that the Veteran works at VA and preaches on weekends.  They also document that he underwent coronary artery bypass graft times 4.

VA treatment records beginning in June 2005 show that the Veteran had multiple fistulas surgically repaired in 2004.

In his February 2006 claim, the Veteran indicated that he had completed 4 years of college and had education/training in pastoral theology.  He also indicated that he last worked full time for VA as a clerk in October 2005 as well as that he quit this position because of disability.  Finally, he indicated that he had sought to obtain employment at a funeral home in October 2005.

The Veteran's supervisor at VA reported in June 2006 that the Veteran began receiving $257 in monthly retirement benefits in November 2005 with first payment in March 2006.  

A VA DM examination was performed in March 2006.  The Veteran reported that his usual occupation was a VA claims clerk but that he currently was unemployed as he retired due to eligibility by age or duration of work.  DM and CAD were diagnosed by the medical examiner.  The medical examiner noted no effects on usual daily activities as a result of these disabilities.

At his October 2006 VA general medical examination, the Veteran reported that his usual occupation was a VA claims clerk but that he had been unemployed for 1 to 2 years.  He was not sure of the reason for this.  He denied being retired.  DM, CAD, glaucoma, erectile dysfunction, GERD, and hyperthyroidism were diagnosed by the medical examiner.  The medical examiner found that these disabilities did not have effects on daily activities.  Further found by the medical examiner was that the Veteran did not have medical problems preventing employability.  

Also in October 2006, a VA heart examination was performed.  The medical examiner diagnosed CAD and determined that this disability did not have an effect on usual daily activities and did not have a general occupational effect.

In a March 2007 statement, the Veteran noted that his doctor told him not to work.

Dr. J.A. reported in his July 2007 letter that the Veteran has sternum pain as a result of his February 2005 coronary bypass operation because of what appeared to be a small bony nonunion of the 2 sternal halves.

Described in his October 2007 Appeal to Board (VA Form 9) is how constant visits to doctors as well as pain and suffering have rendered the Veteran unable to work.  He noted that even a little exercise caused much discomfort, particularly in his sternum as he did not heal/close completely following his heart surgery.

The Veteran underwent a VA nose, sinus, larynx, and pharynx examination in August 2008.  He reported frequent sinus infections and nasal drainage.  It was noted that he had a surgical procedure on his right ear in an attempt to drain the sinuses in April 2007.  Specifically, a right tympanomastoidectomy with cartilage graft for chronic suppurative otitis media was conducted.  The Veteran reported that his usual occupation was a VA claims clerk but that he had retired from this position in October 2005 because of his eligibility due to age or duration of work.  Chronic sinusitis was diagnosed by the medical examiner.  The medical examiner opined that this disability had only a mild effect on the usual daily activities of sports and exercise.

In January 2009, a VA audiological examination was performed.  The Veteran reported difficulty understanding when he is not wearing his hearing aids.  Bilateral subjective tinnitus, mild to moderate mixed hearing loss in the right ear, and normal to moderately severe sensorineural hearing loss in the left ear were diagnosed by the medical examiner.  These disabilities were determined by the medical examiner to have no effects on usual daily activities but significant effects on occupation.

Noted in a June 2009 VA treatment records is that the Veteran had to go to work in the afternoon.

The Veteran underwent a VA arteries, veins, and miscellaneous examination in March 2010.  He reported difficulty ambulating.  He further reported being employed part-time as a security officer for 1 to 2 years and missing no time from this position in the past year.  The medical examiner made diagnoses of peripheral vascular disease of both lower extremities.  These disabilities were found by the medical examiner to prevent the daily activity of exercise and have a moderate effect on the daily activities of chores, shopping, sports, and recreation.  They were found by the medical examiner to have significant effects on occupation.  Decreased mobility, problems with lifting and carrying, decreased lower extremity strength, and pain specifically were referenced in this regard.

Also in March 2010, the Veteran underwent a VA peripheral nerves examination.  He reported pain in his hands and feet.  He further reported the same information with respect to employment as that obtained at the VA arteries, veins, and miscellaneous examination.  Peripheral neuropathy of each extremity was diagnosed by the medical examiner.  The medical examiner opined that these disabilities have a mild effect only on the usual daily activities of chores and shopping and no significant effects on occupation.

An addendum to the VA arteries, veins, and miscellaneous examination was issued in May 2010.  The medical examiner indicated that the Veteran gets claudication after walking only 1 block on a flat surface.

An October 2010 pay statement for a security corporation reveals that the Veteran had worked 44.5 hours in the past 2 weeks and 673 total hours that year.  His pay for the past 2 weeks was $358.21.  His gross pay for the year was $6,116.79, while his net pay was $5,648.80.

The Veteran testified at the October 2010 Video Conference hearing that he has difficulty standing, walking, or sitting for long periods.  Specifically, he described being uncomfortable sitting or standing as a result of his perirectal abscesses and great pain, discomfort, and stiffness particularly in his lower extremities as a result of neuropathy and vascular problems that makes it difficult to sit, stand, or walk for long.  The Veteran also testified that he occasionally does security work because he needs the income to make ends meet.  He reported that concessions were made to accommodate his disabilities.  For example, he indicated that his hours vary because of his health and medical appointments but that sometimes he works 20 to 25 hours biweekly.  He also indicated that his main duties are to observe and make reports of his observations.  He denied having to do a lot of standing or walking.  The Veteran additionally testified that he is a pastor but was retiring at the end of the month because he is disabled and unable to continue doing the work he needs to do for the church.  He noted that he had just turned 62.  

As noted above, the Veteran reported constipation at his January 2011 VA digestive conditions, miscellaneous, examination.  He also reported that his usual occupation was a pastor and that he retired from that position in November 2010 due to his 2005 coronary artery bypass.  The medical examiner diagnosed constipation.  This disability was noted by the medical examiner to prevent the usual daily activity of sports, have a moderate effect on the usual daily activity of exercise, and have a mild effect on the usual daily activities of chores, shopping, and recreation.  Significant effects on occupational activities, namely discomfort from constipation, were found by the examiner as a result of this disability.  

A June 2011 Report of General Information clarifies that the Veteran still works as a security guard up to 32 hours per week depending on how he is feeling physically.

The Veteran reiterated in statement dated in June 2011 that he gave up his pastorate because he was no longer able to do the work required.  He also reiterated that the only reason he currently works is to make ends meet.  Credit card garnishment and payments were cited in this regard.

Given the above, the Board first finds that the Veteran's recent jobs were/are marginal employment rather than a substantially gainful occupation.  The poverty threshold for one person under 65 years of age as established by the United States Department of Commerce, Bureau of the Census, has exceeded $10,000 during the entire period on appeal.  There is no indication that the Veteran's earned annual income from his recent jobs exceeded this figure at any point during this period.  The contrary rather is suggested.  

The evidence, although somewhat contradictory as to the reason, clearly establishes that the Veteran stopped working as a full-time VA clerk in late 2005.  The evidence also clearly establishes that he subsequently maintained his previous position as a preacher/pastor until late 2010 and took a position as a security guard in approximately 2008 or 2009 to make ends meet.  No information was supplied with respect to the Veteran's earnings from being a preacher/pastor.  Yet it is likely that this amount was small since preaching/pasturing was not even mentioned by him as a job on many occasions and since, one of the few times it was mentioned, it was noted to occur only on weekends.  The only information provided regarding the Veteran's earnings from being a security guard was an October 2010 pay statement.  This statement confirms that this job is part-time.  He indeed had worked only 44.5 hours in the past 2 weeks and 673 hours that year.  His year gross pay was $6,116.79 and his net pay was $5,648.80.  It follows that adding to these figures a reasonable amount the Veteran likely earned in the remaining 2 months of 2010 as well as the small amount he earned through November of 2010 as a preacher/pastor results in a figure less than $10,000.  No reason is found for why this conclusion should be different regarding any other year in the period on appeal, such as 2008 and 2009, in which the Veteran was both a preacher/pastor and a security guard.  

With respect to the period prior to November 5, 2009, the Board next finds that the Veteran was not unemployable by reason of his service-connected disabilities.  His disabilities of hyperthyroidism and GERD, both of which were diagnosed during this period, cannot be considered because neither is service-connected.  Most of his disabilities which were service-connected during this period were determined to have little to no impact on his occupation.  Although a few were determined to have/can be inferred as having had an impact on the Veteran's occupation, it does not follow that all substantially gainful occupations were impossible.

VA medical examiners determined the following.  His service-connected CAD does not have an effect on his usual daily activities, has no general occupation effect, and does not render him unemployable.  His service-connected DM does not have an effect on his usual daily activities and does not render him unemployable.  In addition, his service-connected glaucoma and erectile dysfunction do not render him unemployable.  Further, the Board reiterates that the Veteran's service-connected malaria and hypertension have been rated as noncompensable.  Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, it follows that malaria and hypertension have been found to have no occupational effects on the Veteran.

That leaves the service-connected disabilities before November 5, 2009, of chronic sinusitis, left knee injury residuals, perirectal abscesses, tinnitus, and bilateral hearing loss.  The Veteran's chronic sinusitis was found by a VA medical examiner to have a mild effect only on the usual daily activities of sports and exercise.  Occupational effects were not mentioned as a result of his reported frequent sinus infections and nasal drainage, but it is reasonable to assume from the above that a mild effect would be found at least regarding a physically demanding job.  No VA medical examination was undertaken to determine the occupational effects of the Veteran's left knee injury residuals.  If anything, this disability would cause some limitation of mobility.  No VA medical examination was undertaken to determine the occupational effects of the Veteran's perirectal abscesses.  Of note, however, is his lack of complaint related to this disability.  No evidence exists regarding it during the period on appeal either.  Multiple fistulas were surgically repaired in 2004, but this was well prior to the Veteran filing his claim.  The Veteran's tinnitus and bilateral hearing loss, although determined to have no effects on his usual daily activities, was found by a VA medical examiner to have significant effects on his occupation.  No specifics were provided.  Yet the Veteran's complaint of difficulty understanding when not wearing his hearing aids is of record.  

From the above, it is clear that the Veteran was employable prior to November 5, 2009, despite his service-connected disabilities.  A VA medical examiner indeed determined in October 2006 that the Veteran did not have any disability, which would include then service-connected disabilities, preventing employability.  These service-connected disabilities and his later service-connected disabilities of chronic sinusitis, tinnitus, and bilateral hearing loss together required a substantially gainful occupation that was not physically demanding at all, like as a desk job, or was not very physically demanding and that allowed him to wear his hearing aids.  The Veteran likely was able to obtain and maintain such a position given his 4 years of college, his previous work experience in similar jobs as a clerk and a preacher/pastor, and his education/training in pastoral theology.  Referral to the Director of the Compensation and Pension Service for further consideration of assignment of a TDIU on an extraschedular basis therefore is not warranted.

The Board further finds that some of the Veteran's service-connected disabilities have precluded him from securing and following any substantially gainful occupation beginning November 5, 2009.  His recently diagnosed disability of constipation cannot be considered because it is not service-connected.  In addition to the several service-connected disabilities that have been determined to have little to no impact on his occupation and the few service-connected disabilities that have/can be inferred as having some impact on his occupation discussed above, additional service-connected disabilities have been found to have an impact on the Veteran's occupation.  Combined, these impacts prevent him from obtaining and maintaining a substantially gainful occupation.

VA medical examiners have determined the following.  The Veteran's service-connected peripheral neuropathy of each extremity has a mild effect only on his daily activities of chores and shopping and no significant effects on his occupation.  His service-connected peripheral vascular disease of both lower extremities prevent the daily activity of exercise and have a moderate effect on the daily activities of chores, shopping, sports, and recreation.  More importantly, these disabilities have significant occupational effects.  Decreased mobility, problems with lifting and carrying, decreased lower extremity strength, and pain were mentioned in particular.  It was noted in an addendum that walking even 1 block on a flat surface is problematic for the Veteran.

This last determination corroborates the Veteran's assertion that he has difficulty sitting, standing, and walking/ambulating for long periods due to great pain, discomfort, and stiffness in his lower extremities.  He additionally recently asserted that his service-connected perirectal abscesses disability makes it uncomfortable to sit and stand.  He is competent to so assert because being uncomfortable is within his personal experience.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran also is credible in this regard because there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  

As a result of these occupational effects of his service-connected peripheral vascular disease of both lower extremities and perirectal abscesses, the Veteran noted that concessions had been made in his part-time position as a security guard.  He specifically noted having varied hours depending on how he feels and because of medical appointments.  In this latter regard, it is noted that he has undergone operations for other service-connected disabilities including coronary artery bypass graft times 4 and right tympanomastoidectomy with cartilage graft.  

In sum, based on the evidence and circumstances discussed above, the Board finds that the Veteran in precluded from securing and following any substantially gainful occupation.  Entitlement to  TDIU as a result of service-connected disabilities accordingly is granted from November 5, 2009.  Having come to this conclusion solely because of disability, it is unnecessary to proceed by considering the Veteran's level of education, specialized training, and previous work experience.


ORDER

Service connection for the GI disorder of recurrent gastric ulcers and residuals thereof is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted effective November 5, 2009, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


